                Case 5:20-cv-03379-SVK Document 9 Filed 07/20/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6925
 6        FAX: (415) 436-6748
          Sara.winslow@usdoj.gov
 7
   Attorneys for Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11

12 AMAN AL-ZUBIER,
                                                         C 20-03379 SVK
13                           Plaintiff,

14         v.                                            STIPULATION TO EXTEND TIME WITHIN
                                                         WHICH DEFENDANTS MUST FILE A
15 TRACY RENAUD, Associate Director, USCIS               RESPONSE AND [PROPOSED] ORDER
   Service Center Operations, et al.,
16
                            Defendants.
17

18

19      Plaintiff, by and through her attorney of record, and Defendants, by and through their attorney of

20 record, hereby stipulate to a two-month extension of time within which the Defendants must serve the

21 answer or otherwise respond in the above-entitled action. Defendants will file their response on or

22 before September 25, 2020.

23      The parties further request a corresponding extension on the deadline for filing a summary judgment

24 motion under the Court’s Immigration Mandamus Procedural Order. Currently, if Plaintiff has not filed

25 a motion for summary judgment by 90 days after the Complaint was filed, or August 17, 2020,

26 Defendants must file a motion for summary judgment by 120 days after the Complaint was served, or

27 September 24, 2020. In light of the agreed-upon extension for Defendants’ response to the Complaint,

28
     Stip to Extend Time
     C 20-03379 SVK                                  1
               Case 5:20-cv-03379-SVK Document 9 Filed 07/20/20 Page 2 of 2




1 the parties request that, if Plaintiff has not filed a motion for summary judgment by October 26, 2020,

2 Defendants must file their motion for summary judgment by November 24, 2020.

3 Date: July 20, 2020                                   Respectfully submitted,

4                                                       DAVID L. ANDERSON
                                                        United States Attorney
5
                                                         /s/ Sara Winslow
6
                                                        SARA WINSLOW
7                                                       Assistant United States Attorney
                                                        Attorneys for Defendants
8

9 Dated: July 20, 2020                                  /s/Robert B. Jobe
10                                                      ROBERT B. JOBE
                                                        CHIDAMBARA SASTRY SARVA
11                                                      Attorneys for Plaintiff

12
                                           [PROPOSED] ORDER
13       Pursuant to stipulation, IT IS SO ORDERED. Defendants’ response to the Complaint is due by
14
     September 25, 2020. If Plaintiff has not filed a motion for summary judgment by October 26, 2020,
15
     Defendants must file their motion for summary judgment by November 24, 2020.
16
          IT IS SO ORDERED.
17

18

19
     Date: July 20, 2020
20                                                                                   ______
                                                        SUSAN VAN KEULEN
21                                                      United States Magistrate Judge

22

23

24

25

26

27

28
     Stip to Extend Time
     C 20-03379 SVK                                2
